NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted October 23, 2017* 
                                 Decided October 24, 2017 
                                               
                                           Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1927 
 
PAMELA J. PODEMSKI,                   Appeal from the United States   
      Plaintiff‐Appellant,            District Court for the Northern District 
                                      of Indiana, South Bend Division. 
                                       
      v.                              No. 3:16‐cv‐225 JVB 
                                       
U.S. BANK NATIONAL ASSOCIATION        Joseph S. Van Bokkelen, 
and OCWEN LOAN SERVICING, LLC,        Judge. 
      Defendants‐Appellees. 
                             O R D E R 

       A lawyer for Pamela Podemski filed this action seeking to undo a seven‐year‐old 
Indiana judgment foreclosing her home mortgage. The district court, relying on the 
Rooker‐Feldman doctrine, see Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of 


                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
 
No. 17‐1927                                                                               Page 2 
 
Appeals v. Feldman, 460 U.S. 462 (1983), dismissed for lack of subject‐matter jurisdiction. 
Podemski, now pro se, appeals the dismissal. We affirm that decision. 
         
        Podemski refinanced her home and later defaulted on the loan. U.S. Bank, which 
held the note and mortgage, obtained a judgment of foreclosure in 2009. Three years 
later Podemski asked the state trial court to vacate that judgment. (Not until 
October 2015 was a sheriff’s sale finally conducted, and even now Podemski apparently 
remains in possession of the house.) The trial court refused to set aside the foreclosure, 
and in 2013 the Court of Appeals of Indiana upheld that decision. Podemski v. 
U.S. Bank N.A., 980 N.E.2d 925 (Ind. Ct. App. 2013) (table decision). Podesmski did not 
seek further review by the Indiana Supreme Court. After that, in July 2015, Podemski 
sent a “notice of rescission” to U.S. Bank and its loan servicer, Ocwen Loan Servicing, 
saying she was backing out of the home loan because of violations of the Truth in 
Lending Act, 15 U.S.C. §§ 1601–1667f. In her notice Podemski explained she was 
rescinding “under the three day rule, the three year limitation, and under the usury and 
general claims theories.” See id. §§ 1635(a), (f), 1640 (providing that obligor may rescind 
certain consumer credit transactions within three business days after consummation or, 
if creditor has failed to make disclosures required by TILA, within three years after 
consummation); Handy v. Anchor Mortg. Corp., 464 F.3d 760, 762–63 (7th Cir. 2006) 
(applying §§ 1635(a) and 1640). When U.S. Bank and Ocwen ignored her notice, 
Podemski filed this action against them. 
         
        In her operative complaint, Podemski essentially contends that the defendants’ 
silence in response to her notice of rescission operated to “cancel” her mortgage and 
preclude any further effort to take her house. She asks the district court to order the 
defendants to return her “canceled” note, reimburse all fees and loan payments, and 
“file any documents required to release any claim of encumbrance or lien arising out of 
the loan contract.” The defendants moved to dismiss on the grounds that Podemski’s 
notice of rescission had come too late to be effective and, more significantly, that the 
Rooker‐Feldman doctrine deprived the district court of subject‐matter jurisdiction to set 
aside the foreclosure judgment. That doctrine, interpreting 28 U.S.C. § 1257, divests all 
federal courts except the Supreme Court of jurisdiction to adjudicate suits by plaintiffs 
who effectively seek review and rejection of an adverse state‐court judgment. 
Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005); Iqbal v. Patel, 
780 F.3d 728, 729 (7th Cir. 2015). The district court deemed the Rooker‐Feldman argument 
dispositive and dismissed the action for lack of subject‐matter jurisdiction. 
         
 
No. 17‐1927                                                                             Page 3 
 
        In her opening brief to this court, Podemski rehashes her TILA claim without 
confronting the district court’s explanation for dismissing her suit. Yet our recent 
decision in Mains v. Citibank, N.A., 852 F.3d 669 (7th Cir. 2017), shows that Podemski’s 
appeal is meritless. Like Podemski, the plaintiff in Mains sued in federal court and, 
relying on TILA, claimed he was entitled to keep his house because, after an Indiana 
court had entered a judgment foreclosing his mortgage, he told the holder of the 
defaulted note he was rescinding it. Mains, 852 F.3d at 674. We concluded that under 
Indiana law a foreclosure judgment is final, and that the plaintiff’s purported rescission 
could not be sustained without “disregarding or effectively vacating” the state court’s 
foreclosure judgment—an outcome incompatible with the Rooker‐Feldman doctrine. 
Id. at 676–77. 
         
        Podemski’s situation cannot be distinguished from that in Mains. She first 
discusses Rooker‐Feldman in her reply brief, where she insists that the doctrine cannot 
apply because, in her view, the defendants “defrauded” the Indiana courts by not 
producing evidence sufficient to establish U.S. Bank’s ownership of her defaulted note. 
But the plaintiff in Mains pressed this same “fraud” theory, Mains, 852 F.3d at 675, and 
we explained then that the Rooker‐Feldman doctrine does not have a fraud exception, 
id. at 676; Kelley v. Med‐1 Solutions, LLC, 548 F.3d 600, 605 (7th Cir. 2008). The doctrine is 
“concerned not with why a state court’s judgment might be mistaken (fraud is one such 
reason; there are many others) but with which federal court is authorized to intervene.” 
Iqbal, 780 F.3d at 729. 
         
        In Mains we did acknowledge that, notwithstanding Rooker‐Feldman, a district 
court might retain jurisdiction to adjudicate some TILA claims if their success would 
not require disregarding a state court’s judgment foreclosing the underlying note. 
Mains, 852 F.3d at 677. Language in Podemski’s complaint might suggest that, the 
question of timeliness aside, she was pursuing remedies for unspecified TILA violations 
unrelated to her demand for rescission. See, e.g., 15 U.S.C. §§ 1638(a)(1)–(19), 1640(a) 
(requiring detailed disclosures in each credit transaction and providing statutory 
damages for violations). But Podemski was still represented by counsel when the 
defendants moved to dismiss her complaint, and it’s clear from counsel’s response to 
that motion that Podemski’s lawsuit rests entirely on her assertion that her notice of 
rescission trumps the judgment of foreclosure. Thus the district court was correct to 
dismiss the entire suit for lack of subject‐matter jurisdiction. 
         
                                                                                  AFFIRMED.